ICJ_121_ArrestWarrant_COD_BEL_2001-04-12_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

ANNÉE 2001
2001
12 avril
Rôle général
n°121
12 avril 2001

AFFAIRE RELATIVE AU MANDAT D'ARRÊT
; . DU 11 AVRIL 2000
(REPUBLIQUE DEMOCRATIQUE DU CONGO c. BELGIQUE)

ORDONNANCE
Le président de la Cour internationale de Justice,

Vu l'article 48 du Statut de la Cour et les paragraphes 3 et 4 de l'article 44 de son
Réglement,

Vu l'ordonnance du 14 mars 2001, par laquelle la Cour a reporté, respectivement, au
17 avril 2001 et au 31 juillet 2001, les dates d'expiration des délais pour le dépôt du
mémoire de la République démocratique du Congo et du contre-mémoire du Royaume de
Belgique;

Considérant que, par lettre datée du 10 avril 2001 et parvenue au Greffe le 11 avril
2001 par télécopie, l'agent de la République démocratique du Congo a prié la Cour de
reporter de trente jours la date d'expiration du délai pour le dépôt du mémoire, et a indiqué
les raisons à l'appui de cette demande; et considérant que, dès réception de cette lettre, le
greffier, se référant au paragraphe 3 de l'article 44 du Règlement, en a fait tenir copie à
l'agent de la Belgique;

Considérant que, par lettre datée du 12 avril 2001 et parvenue au Greffe le même
jour par télécopie, l'agent de la Belgique a indiqué que son gouvernement ne s'opposait pas
à la prorogation de délai sollicitée par la République démocratique du Congo et a demandé
que la date d'expiration du délai fixé pour le dépôt du contre-mémoire soit reportée au 17
septembre 2001;

Compte tenu des raisons invoquées par la République démocratique du Congo et de
l'accord des Parties,

Reporte au 17 mai 2001 la date d'expiration du délai pour le dépôt du mémoire de la
République démocratique du Congo;
-2-

Reporte au 17 septembre 2001 la date d'expiration du délai pour le dépôt du contre-
mémoire du Royaume de Belgique;

Réserve la suite de la procédure.

Fait en frangais et en anglais, le texte frangais faisant foi, au Palais de la Paix, a
La Haye, le douze avril deux mille un, en trois exemplaires, dont l'un restera déposé aux
archives de la Cour et les autres seront transmis respectivement au Gouvernement de la
République démocratique du Congo et au Gouvernement du Royaume de Belgique.

Le président,
(Signé) Gilbert Guillaume.

Le greffier,
(Signé) Philippe Couvreur.
